Case: 12-15253        Date Filed: 03/14/2014      Page: 1 of 2




                                                                       [DO NOT PUBLISH]


                  IN THE UNITED STATES COURT OF APPEALS

                            FOR THE ELEVENTH CIRCUIT
                              ________________________

                                     No. 12-15253
                               ________________________

                      D.C. Docket No. 4:11-cv-00123-WTM-GRS

DIANE MOSS,

                             Plaintiff - Appellant,

versus

PREMIERE CREDIT OF NORTH AMERICA, LLC,
GEORGIA DEPARTMENT OF JUVENILE JUSTICE,

                             Defendants - Appellees.

                               ________________________

                      Appeal from the United States District Court
                         for the Southern District of Georgia
                            ________________________
                                  (March 14, 2014)

Before WILSON, Circuit Judge, BUCKLEW, ∗ and LAZZARA, ** District Judges.

PER CURIAM:

         ∗
          Honorable Susan C. Bucklew, United States District Judge for the Middle District of
Florida, sitting by designation.
         **
           Honorable Richard A. Lazzara, United States District Judge for the Middle District of
Florida, sitting by designation.
              Case: 12-15253     Date Filed: 03/14/2014    Page: 2 of 2




      Diane Moss appeals the district court’s decision granting summary judgment

in favor of Premiere Credit of North America, LLC. After reviewing the record

and the parties’ briefs, and with the benefit of oral argument, we affirm for the

reasons stated in the district court’s well-reasoned order dated September 26, 2012,

and based on this court’s decision in Bennett v. Premiere Credit of North America,

LLC, 504 F. App’x 872 (11th Cir. 2013) (per curiam), which we find persuasive.

      AFFIRMED.




                                          2